 



EXHIBIT 10.24
DIRECTOR STOCK OPTION AGREEMENT
UNDER THE RENT-A-CENTER, INC.
2006 LONG-TERM INCENTIVE PLAN
     THIS STOCK OPTION AGREEMENT (the “Agreement”) is made and entered into as
of the ___day of ___, 20___, by and between RENT-A-CENTER, INC., a Delaware
corporation (the “Company”), and ___( the “Optionee”).
W I T N E S S E T H:
     WHEREAS, pursuant to the Rent-A-Center, Inc. 2006 Long-Term Incentive Plan
(the “Plan”), the Company desires to grant to the Optionee, and the Optionee
desires to accept, an option to purchase shares of the Company’s common stock,
par value $0.01 per share (the “Common Stock”), upon the terms and conditions
set forth in this Agreement and the Plan.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained and other good and valuable consideration, the parties hereto
agree as follows:
     1. Grant. The Company hereby grants to the Optionee an option to purchase
up to ___ shares of Common Stock, at a purchase price of $___ per share pursuant
to the Plan.
     2. Exercise Period. This option shall be fully vested on the date of grant
and may be exercised in whole or in part at any time prior to the tenth
anniversary of the date hereof. Unless terminated sooner, this option will
expire on the tenth anniversary of the date hereof if and to the extent it has
not been previously exercised.
     (a) Non-Transferability. This option may not be assigned or transferred
except in accordance with the Plan on the Optionee’s death or pursuant to inter
vivos transfer approved by the Compensation Committee.
     3. Exercise of Option. This option may be exercised by transmitting to the
Secretary of the Company (or such other person designated by the Company) a
written notice specifying the number of shares being purchased, together with
payment in full of the exercise price. As soon as practicable after this option
is duly exercised, the Company will deliver to the Optionee a certificate for
the number of shares of Common Stock purchased by the Optionee pursuant to such
exercise. The Optionee shall have no rights as a stockholder with respect to any
shares of Common Stock covered by this option unless and until the shares of
Common Stock are issued pursuant to the exercise of this option.
     4. Compliance with Law. The Company will not be obligated to issue or
deliver shares of Common Stock pursuant to this option unless the issuance and
delivery of such shares complies with applicable law, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, and the requirements of any stock exchange or market upon
which the Common Stock may then be listed. The Company may prevent or delay the
exercise of this option if and to the extent the Company deems necessary or
advisable in order to avoid a violation of applicable law or its own policies
regarding the purchase and sale of Common Stock. If, during the period of any
such ban or delay, the term of

 



--------------------------------------------------------------------------------



 



this option would expire, then the term of this option will be extended for
thirty (30) days after the Company removes the restriction against exercise.
     5. Transfer Orders; Legends. All certificates for shares of Common Stock
delivered under this option shall be subject to such stock-transfer orders and
other restrictions as the Company may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange or market upon which the Common Stock may then be listed, and
any applicable federal or state securities law. The Company may cause a legend
or legends to be placed on any such certificates to make appropriate reference
to such restrictions.
     6. Provisions of the Plan. The provisions of the Plan, the terms of which
are hereby incorporated by reference, shall govern if and to the extent that
there are inconsistencies between those provisions and the provisions hereof.
The Optionee acknowledges receipt of a copy of the Plan prior to the execution
of this Agreement. Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Plan.
     7. Miscellaneous This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and, except as otherwise provided in
the Plan, may not be modified other than by written instrument executed by the
parties.
     IN WITNESS WHEREOF, this Agreement has been executed as of the date first
above written.

      RENT-A-CENTER, INC.
 
   
By:
   
 
   
 
       Robert D. Davis
 
       Senior Vice President — Finance,
 
       Chief Financial Officer and Treasurer
 
   
 
      Optionee Signature

 